Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 10/16/2019 in which claims 1-21 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10-11, 14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al (hereinafter Won) (US 2016/0065005 A1).
As to claim 1, Won discloses a method for controlling a wireless power supply system including a wireless power transmitting device and a wireless power receiving device (see Fig 1), comprising: 
transmitting predetermined first information by non-encryption communication from a first device, which is one of the wireless power receiving device and the wireless power transmitting device, to a second device, which is the other of the wireless power receiving device and the wireless power transmitting device (see parag [0112]); 
transmitting the first information by encryption communication from the first device to the second device (see Fig 8, parags [0134-0137] and 

As to claim 6, Won discloses the method of claim 1, further comprising: transmitting predetermined second information by non-encryption communication from the first device to the second device; transmitting the second information by encryption communication from the second device to the first device; and prohibiting, in the first device, the specific power supply mode when the second information transmitted by the non-encryption communication does not match the second information received by the encryption communication (see Fig 8, parags [0134-0137]).
As to claim 10, Won discloses a power transmission controller used in a wireless power transmitting device that transmits a power signal to a wireless power receiving device, wherein a protocol defined in a Qi standard is used to facilitate encryption communication, and a specific power supply mode is prohibited when information received from the wireless power receiving device using the encryption communication does not match an expected value (see Fig 8, parags [0134-0137]).
As to claim 11, Won discloses the power transmission controller of claim 10, configured to: receive first information by non-encryption communication from the wireless power receiving device; and receive the first information by the encryption communication from the wireless power receiving device, wherein the specific power supply mode is prohibited when the first information received by the non-encryption communication does not match the first information received by the encryption communication (see Fig 8, parags [0134-0137]).
As to claim 14, Won discloses a method for controlling a wireless power supply system including a wireless power transmitting device and a wireless power receiving device (see Fig 1), comprising: 
transmitting predetermined information by non-encryption communication from a first device, which is one of the wireless power receiving device and the wireless power transmitting device, to a second device, which is the other of the wireless power receiving device and the wireless power transmitting device (see parag [0112]);
transmitting the predetermined information by encryption communication from the second device to the first device ((see Fig 8, parags [0134-0137]); and 
prohibiting, in the first device, a specific power supply mode when the predetermined information transmitted by the non-encryption communication does not match the predetermined information received by the encryption communication (see parag [0137]).
As to claim 18, Won discloses a power reception controller used in a wireless power receiving device that receives a power signal from a wireless power transmitting device, wherein a protocol defined in a Qi standard is used to facilitate encryption communication, and a specific power supply mode is prohibited when information received from the wireless power receiving device using the encryption communication does not match an expected value (see Fig 8, parags [0134-0137]).
As to claim 19, Won discloses the power reception controller of claim 18, configured to: transmit predetermined information by non-encryption communication to the wireless power transmitting device; and receive the predetermined information by the encryption communication from the wireless power transmitting device, wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (hereinafter Won) (US 2016/0065005 A1) in view of Song (US 2020/01227501 A1).
As to claim 21, Won does not disclose the power reception controller of claim 19, wherein the predetermined information is an SS (Signal Strength) value.
However, Song discloses wherein the predetermined information is an SS (Signal Strength) value (see Fig 3, 116, parag [0079]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Won to use an signal strength value as taught by Song in order to effectively perform with high power transmission efficiency.
Allowable Subject Matter
Claims 2-5, 7-9, 12-13, 15-17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0346344 A1; US 2017/0149291 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        February 26, 2021